On Application for Rehearing.
On this application for the rehearing our attention is directed to that part of our decree condemning defendants to pay costs.. The litigation is between the plaintiffs, and not the original *880defendants, but the defendants in the rule to erase mortgages. Our judgment is against the defendants in the rule, not against the original defendants. We will therefore make our judgment more specific as to costs.
It is therefore ordered, adjudged and decreed that our former judgment be so amended as to direct, and accordingly it is now ordered and decreed that the defendants in the rule to erase mortgages, the Ouachita National Bank and Meyer Bros., pay the costs on that rule incurred in the lower court and on this appeal; in all other respects our former decree to remain unchanged, and to stand as rendered.